Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 1 of 22

Reid Perkins

WORDEN THANE P.C.

321 W. Broadway St., Ste. 300
Missoula, MT 59802

(406) 721-3400
RPerkins@wordenthane.com

Attorneys for Plaintiffs

FILED
_MATHIE VIGLIOTTI
CLERK OF DISTRICT COURT

202) Mow \ AN 1: 3]

ag Fag Y

+ \

MONTANA TWELFTH JUDICIAL DISTRICT COURT
HILL COUNTY

 

GOODIAN & Son, INC. A MONTANA
CORPORATION, AND JAG FARMS, INC.,
A MONTANA CORPORATION, ,

Plaintiffs,
v.

CORTEVA, INC., CORTEVA
AGRISCIENCE, Dow AGROSCIENCES,
THE DoW CHEMICAL COMPANY,
DowDuPonT, INc., and Doe
Defendants 1-20;

Defendants.

 

Cause No.: DV HA -0 20

Dept. No.:

COMPLAINT AND JURY DEMAND

 

Plaintiffs Goodian & Son, Inc. and JAG Farms, Inc., (collectively referred to

as “Goodian’”), by and through counsel undersigned, files this Complaint against

Defendants Coreteva, Inc., Corteva Agriscience, Dow AgroSciences, The Dow

Chemical Company, DowDuPont, Inc., and Doe Defendants, and alleges as

“OMPLAINT—IAGE |
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 2 of 22

follows:
PARTIES, JURISDICTION AND VENUE

1. Goodian & Son, Inc., (“G&S”), is a Montana Corporation with its
principal place of business in Hill County, Montana.

2. JAG Farms, Inc., (“JAG”), is a Montana Corporation with its principal
place of business in Hill County, Montana.

3. Arron Goodian (“Arron”) is the sole owner and operator of JAG
Farms, Inc. Arron resides in Hill County, Montana.

4. Edward Goodian (“Ed”) is the sole owner and operator of Goodian &
Son, Inc. Edward resides in Hill County, Montana.

5.  Corteva, Inc. (“Corteva”) is a foreign corporation registered to do, and
doing business in, the state of Montana. Its principle place of business is 974
Centre Road, Wilmington, Delaware.

6.  Corteva Agriscience (“CortevaAg”) was, at times relevant to this
Complaint, a subsidiary or division of DowDuPont and is listed on the Montana
Secretary of State website as an assumed business name that has been cancelled.
According to Corteva’s website, Corteva Agriscience spun from DowDuPont, Inc.
on June 1, 2019 becoming a standalone company. Corteva Agroscience LLC is
registered to do, and doing business in the State of Montana. Its principle place of
business is 9330 Zionsville Road, Indianapolis, IN 46268-1053.

7. DowDuPont, Inc. is the parent company of E.I. Du Pont De Nemours

COMPLAINT—PAGE 2
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 3 of 22

and Company, and, upon information and belief, its purpose at times relevant to
this Complaint was to be a Holding Company for its subsidiaries, including
DuPont, and CortevaAg. Its name registration with the Montana Secretary of
State’s office expired in 2017. Its principle place of business is 1209 Orange
Street, Wilmington, Delaware.

8. Upon information and belief, Dow AgroSciences, LLC was a wholly
owned subsidiary of the Dew Chemical Company. It is not registered with the
State of Montana, but is believed to be a foreign limited liability company with its
principle place of business located at 9330 Zionsville Road, Indianapolis, IN.

9. The label for the OpenSky herbicide product at issue in this case
(“Specimen Label”) lists “Dow”, “Dow AgroSciences”, and “The Dow Chemical
Company” on it. See OpenSky label Exhibit A.

10. Doe Defendants are companies or persons who are currently unknown
but who may have had some part in the development, design, marketing,
manufacture or other events described in this Complaint.

11. The OpenSky herbicide was developed, designed, and manufactured
prior to 2018.

12. Upon information and belief, the Dow Chemical Company merged
into DowDuPont in April of 2019, the company’s parent, Dow Inc. was then
separated into a public company via a corporate spin-off. The Dow AgroSciences

business unit remained with DowDuPont and was spun off into Corteva Inc.

COMPLAINT—PAGE 3
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 4 of 22

around June 3, 2019. The Dow AgroSciences unit was divested to be part of a new
company called Corteva.

13. Jurisdiction and venue are proper in Hill County pursuant to Mont.
Code Ann. § 25-2-122 and Mont. R. Civ. P. 4.

FACTS COMMON TO ALL CLAIMS

14. G&S owns agricultural land primarily used for farming winter wheat,
spring wheat, peas, canola, and lentils.

15. JAG owns agricultural land primarily used for farming winter wheat,
spring wheat, peas, canola, and lentils.

16. G&S and JAG are owned and operated by a father and son team,
Edward Goodian and Arron Goodian.

17. Edward has been farming for forty years. Arron has been farming his
entire life. Arron and Edward have ongoing discussions and collaborate on all
aspects of their farming operations.

18. In approximately 2015, G&S and JAG made the decision to transition
from farm cropping 50 percent and resting 50 percent to cropping 100 percent of
their acres every year in a multiple crop rotation.

19. G&S and JAG followed their wheat crops with a pulse crop or an
oilseed crop. In this case, the crops following the wheat crops were lentils and
canola.

20. In 2018, JAG held a one-year lease on approximately 3040 acres of

COMPLAINT——-P AGE 4
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 5 of 22

agricultural land in Hill County, MT.

21. Inor about the Winter of 2017, Arron Goodian researched the idea of
spraying a chemical herbicide called OpenSky on the wheat crops. Prior to using
the OpenSky product, Arron discussed the use of this chemical with an agronomist
named Brad Birch.

22. OpenSky is very expensive compared to alternatives, but it was
reported to have good results when used on wheat.

23. OpenSky’s label (Specimen Label) provides for a nine (9) month

rotation interval for lentils and canola tn Montana as follows:

 

 

 

 

Crop Rotation Intervals
Tha following rotational crops may be pianted at tha indicated interval
following applibation of OpanSky.
Crop Rotation Intervals for All States Except Idaho, Oregon, and
Washington
Superscripted numbers refer to Crop Specific Hotation Infomation.
Rotation Interval
Crop (Months)*
whoal, triticale 1
barlsy, feld com, grasses, millet, cats,
popecom, seed com, svrect com, grain 9
somghum
alfalfa, camatina, canola, chickpea, cotton,
soybean, dry bean, poa (dry and succulent}, 9
flax, lantil, mustard, potato, safflower, sugar
bect, sunflawer
other crops not stad 12

 

 

 

 

 

Crop Specific Rotation Information
‘Minimum number of months that must elapse before planting other
crops after appiication of OpenSky

See Specimen Label, Exhibit A.
24. Insome states other than Montana, the label specifies a necessary soil

Ph and/or rainfall prior to planting crops after application as follows:

COMPLAINT—-PAGE 5
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 6 of 22

Crop Rotation [ntenais for tdaho, Oregon, and Washington
Superscripted numbers refer to Grop Specific Rotation Information.

 

 

 

 

 

Rotation Intervat (Months)'

Soi pH>Gand | SoailpH <éor

Crop Rainfall >16 Rainfall <16
Inches’ Inches

wheal, triticale 1 1
alfalfa? 4 10
barley, field com, qrassas, mist, ‘
oats, popcorn, sead cam, sweet 10 10

com, grain sorghum
camedina, canola, cotton, dry
bean, flax, mustard, pea (dry and 10 10
succulent), paanut, safflower,
soybean, sugar best, sunflower

 

 

 

 

 

 

 

 

chickpea, fenti?, and potato? 10 18
other crops noi [sted ; 12 18
ld.

25. The Specimen Label for OpenSky in 2018 did not place any
requirements in Montana for necessary crop rainfall or soil PH.

26. In or about Spring 2018, Plaintiffs purchased approximately 600
gallons of OpenSky at a total cost of approximately $80,000.

27. Beginning in approximately June 2018, Plaintiffs sprayed
approximately 5000 acres of spring wheat with OpenSky over the course of about
ten days.

28. Plaintiffs followed the application instructions on the OpenSky
Specimen Label.

29. On or about Fall 2018, Plaintiffs harvested the spring wheat. The
wheat yield was good.

30. In or about April — May 2019, approximately 10 months after the first
spraying of OpenSky, Plaintiffs seeded lentils and canola on portions of the ground

previously sprayed with OpenSky.

COMPLAINT—PAGE 6
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 7 of 22

31. Emergence of the lentils initially appeared normal with no signs of
damage.

32. As the lentil plants began to grow and were about 3-4 inches tall,
some areas of the fields turned yellowish in color and appeared to be dying.

33. Some of the lentil fields also were not growing.

34. The areas where lentils were either yellow and appeared to be dying
or were not growing continued to get larger and larger as time progressed.

35. Some of the spots where the crops were not growing as the crops
would normally be expected to grow were five and ten acres in size.

36. Arron contacted Brad Birch and Joe Carlton who both verified the
plants were, in fact, dying.

37. Joe Carlton tested the roots of the plants to see if they were fixing
nitrogen by squeezing the nodules on the plant root. The nodules were red, which
indicates the plant was fixing nitrogen as it should. They did not know what was
causing the problem at that time.

38. Inorabout April 2019, Arron called Brad Birch and Brad sent Joe
Carlton out to the Plaintiffs’ farms. They sampled the soil in numerous locations in
the lentil fields and marked them with Joe’s GPS. Joe then sent the soil samples to
MSU Bozeman for analysis with a request to test for the following four chemicals:
Pyroxsulam (its common name is PowerFlex), Maverick, Valor, and Olympus.

39. In or about May 2019, Plaintiffs placed another order for more

COMPLAINT—PAGE 7
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 8 of 22

OpenSky, spending about $26,000.

40. In 2019, Plaintiffs sprayed the OpenSky on 1350 acres of winter
wheat.

41. Inor about May of 2019, the Canola crop began to emerge. The crop
initially looked good.

42. The weather was good and a bit rainy during May and June of 2019
and the crop continued to look good.

43. Jn approximately July of 2019, when the rain stopped, Arron noticed
the some areas of the Canola started to look different and the color was off. He
pulled some plants and noticed the taproot was not growing as it should.

44. The tests from MSU Bozeman came back. The prior lentil field soil
sample results from MSU Bozeman indicated the presence of Pyroxsulam. No
other chemical was found in significant amounts.

45. Plaintiffs sent soil samples from the lentil crop in to a lab in Bozeman
Montana at the Montana State University, Analytical Laboratory (“Bozeman
Lab”).

46. The lab results from the lentil field test sites came back positive for
Pyroxsulam a/k/a PowerFlex. |

47. In or around June, 2019 - Brad Birch and/or Joe Carlton called
CortevaAg to let CortevaAg know that there was a problem. Territory

Representative, James Baguley, visited the farm to meet with Edward and Arron

COMPLAINT—PAGE 8
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 9 of 22

and to look at the lentil crop.

48. After an inspection, James Baguley said to both Arron and Edward
that the damage to the lentil] crop appeared to be what he called “SU Damage.”

49. “SU” is an abbreviation or common term for a sulfate chemical
(Sulfonylurea Herbicides).

50. OpenSky is a mixture of several chemical herbicides, including
Pyroxsulam, which is also considered an “SU”.

51. “SU” chemicals are residual chemicals generally used to control
grasses in wheat that can cause damage to other crops.

52. James Baguley asked what Arron and Ed “would be happy with” and,
after a lengthy discussion about what to do, James offered Plaintiffs a refund for
the OpenSky chemical in the amount of $108,000 - $112,000. At the time, Arron
and Edward told James Baguley that they would consider the offer, and James left
to report back to CortevaAg. James Baguley said he would get back to Plaintiffs
about a solution.

53. | Edward and Arron received the results from the recent testing by the
MSU Bozeman Lab, which showed of the four chemicals tested, only one was
present, and that was Pyroxsulam/PowerFlex.

54. By August of 2019, Plaintiffs had not heard back from James |
Baguley.

55. Plaintiffs began harvesting their lentil, wheat, and canola corps. As he

COMPLAINT—PAGE ¥
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 10 of 22

cut the canola crop, Plaintiffs initially thought the crop may have a good yield. The
yield monitor, however, was showing zero for areas.

56. Arron called Brad Birch. When they examined the canola, there were
different color variations in the canola (dark and then light with some dark spots).

57. Joe Carlton then called Corteva Ag to report the Plaintiffs still had a
problem.

58. In or around September, 2019 there was a second meeting at the
Plaintiiffs’ farms. James Baguley, Territory Rep for Corteva Ag, Joe Yoennish,
and in-house scientist for Corteva Ag, Joe Carlton, a representative of Dryfork Ag
and an Agronomist, and Arron and Edward were all present for the second
meeting. They all meet in a corner of the canola field to examine the crop and take
soil samples. Joe Yoennish and Joe Carlton took their own samples in at least some
of the same locations as Corteva Ag’s agents took samples.

59. At the September 2019 meeting at the farm, the group pulled some of
the plants to examine them. The plants had J hook roots, which did not look like a
normal healthy plant’s roots.

60. Onor around September 20, 2019 — results from the MSU Bozeman
Lab came back from the samples Dryfork Ag took previously. The MSU Bozeman
Lab samples showed LETHAL amounts of PowerFlex.

61. Arron and James Baguley met in the fall of 2019. Mr. Baguley

indicated that he was “superceeding” the chemical label on OpenSky. Mr. Baguley

COMPLAINT—PAGE LQ
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 11 of 22

indicated that Plaintiffs needed to consult with Mr, Baguley on what crops they
could seed in 2020.

62. Eventually, after enough time passed and enough moisture went
through the ground, the OpenSky chemicals were no longer found in the soil. The
crops after that time returned to healthy normal crops as the Plaintiffs would
normally expect.

63. Plaintiffs lost crops as a result of using OpenSky.

64. Asaresult of not having the income from the damaged crops,
Plaintiffs lost other business opportunities such as leasing additional land.

65. Plaintiffs have suffered damages as a direct and proximate result of
Defendants’ negligent and wrongful conduct in connection with the research,
design, development, manufacture, testing, promotion, marketing, advertising,
distribution, labeling and/or sale of OpenSky herbicide.

COUNT I: NEGLIGENCE

66. Plaintiffs incorporate by reference the preceding paragraphs.

67. Defendants owed Plaintiffs a duty of care in researching, designing,
developing, manufacturing, testing, promoting, marketing, advertising,
distributing, labeling, and/or selling OpenSky.

68. Defendants breached one or more of the legal duties owed to Plaintiffs
by failing to exercise the care that a reasonably prudent person would exercise in

like circumstances including, but not limited to, failing to adequately research/test

COMPLAINT—PAGE II
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 12 of 22

the Crop Rotation Intervals set forth in the Specimen Label, failing to design
OpenSky in a manner that would not cause injury to Plaintiffs, failing to provide
the same pH and Rainfall considerations for Montana that were provided for Idaho,
Oregon and Washington, and/or failing to give reasonable and adequate warning of
the dangers inherent or reasonably foreseeable in the use of OpenSky.
Alternatively, Defendants were negligent in the manufacture of a batch of the Open
Sky herbicide.

69. The harm to Plaintiffs related to OpenSky was foreseeable by
Defendants and greatly outweighed any benefit derived from OpenSky.

70. Defendants knew, or should have known, that their conduct would
naturally and probably result in damage to others including Plaintiffs but continued
such conduct in reckless disregard for the consequences.

71. Defendants’ negligence constitutes a direct and proximate cause of the
damages suffered by Plaintiffs.

COUNT II; NEGLIGENT DESIGN

72. Plaintiffs incorporate by reference the preceding paragraphs.

73. Defendants designed OpenSky in the ordinary course of business.

74. Defendants had a duty to use ordinary care in designing and
selecting materials for OpenSky in order to protect users from unreasonable risk of
harm.

75. The dangers of OpenSky were foreseeable by Defendants.

COMPLAINT-—PAGE | 2
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 13 of 22

76. The application of OpenSky by agricultural producers on fields used
to grow wheat, lentils, and canola was an intended and reasonably anticipated use.

77. Defendants failed to use ordinary care in the design of OpenSky
because that product could not be safely used with the crop rotation specified on
the Specimen Label.

78. The design of OpenSky is defective and unreasonably dangerous.

79. The negligent design of OpenSky directly and proximately damaged
Plaintiffs in an amount to be determined at trial.

COUNT U1: NEGLIGENT FAILURE TO WARN

80. Plaintiffs incorporate by reference the preceding paragraphs.

81. Defendants had a duty to give an adequate warning of the dangers
inherent or reasonably foreseeable when OpenSky is used in the manner intended
or as reasonably anticipated.

82. The risk of harm presented by using OpenSky in Montana was
foreseeable by Defendants.

83. Defendants failed to provide an adequate warning of the dangers
associated with the use of OpenSky in Montana and, in fact, misrepresented and
concealed the dangers.

84, Plaintiffs did not have knowledge of the defective and unreasonably
dangerous nature of OpenSky at the time of purchase and use.

85. Plaintiffs were damaged as a direct and proximate result of OpenSky

COMPLAINT—?AGE | 3
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 14 of 22

being sold without an adequate warning.
COUNT IV: STRICT LIABILITY (DESIGN DEFECT)

86. Plaintiffs incorporate by reference the preceding paragraphs.

87. Defendants were engaged in the business of researching, designing,
developing, manufacturing, testing, promoting, marketing, advertising,
distributing, labeling, and/or selling OpenSky.

88. Defendants supplied OpenSky in a defective condition because
OpenSky was unsafe for reasonably foreseeable use.

89. The dangers of OpenSky extended beyond that contemplated by the
ordinary and reasonable purchaser or user.

90. The design off OpenSky caused damage to lentil and canola crops
when used as intended and reasonably anticipated.

91. The ordinary and reasonable purchaser or user of OpenSky would not
have expected a product designed for application on fields used to grow wheat,
lentils and canola to cause damage too lentils and canola.

92. The design of OpenSky directly and proximately damaged Plaintiffs.

COUNT V: STRICT LIABILITY (FADLURE TO WARN)

93. Plaintiffs incorporate by reference the preceding paragraphs.

94. A product is defective if it lacks an adequate warning or instructions
for safe use rendering the product unreasonably dangerous beyond the

contemplation of the ordinary purchaser or user.

COMPLAINT—PAGE I|4
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 15 of 22

95. Defendants knew, or should have known, off the dangers associated
with using OpenSky in Montana and failed to provide an adequate warning or
instructions for safe use by label or otherwise.

96. Purchasers of OpenSky were unaware of the dangers that were
foreseeable by Defendants.

97. OpenSky’s labels and marketing materials were false, misleading, and
failed to contain warnings or instructions to prevent harm to crops in Montana.

98. OpenSky was defective and unreasonably dangerous at the time of
sale when put to its intended and reasonably anticipated use of application.

99. Plaintiffs were damaged as a direct and proximate result of OpenSky
being sold without an adequate warning or instructions for safe use.

COUNT VI: BREACH OF EXPRESS WARRANTY

100. Plaintiffs incorporate by reference the preceding paragraphs.

101. At all times relevant to this Complaint, Defendants were a “merchant”
under Montana’s Uniform Commercial Code.

102. OpenSky is a “good” within the meaning of Montana’s Uniform
Commercial Code.

103. Defendants made numerous affirmations of fact, descriptions, and/or
promises and guarantees to purchasers of OpenSky that became a basis of the
bargain.

104. The representations created an express warranty that OpenSky would

COMPLAINT—PAGE |>
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 16 of 22

conform therewith.

105. Defendants’ representations were made for the purpose of inducing
reliance on the part of Plaintiffs and Plaintiffs did rely on the representations when
purchasing OpenSky.

106. OpenSky failed to conform to the express warranties created by
Defendants.

107. Plaintiffs are persons Defendants would have reasonably expected to
rely on the express warranties. |

108. Asa direct and proximate cause of the failure of OpenSky to conform
to the express warranties, Plaintiffs were damaged.

COUNT VII: BREACH OF IMPLIED WARRANTY

109. Plaintiffs incorporate by reference the preceding paragraphs.

110. A warranty that OpenSky is in merchantable condition and fit for the
ordinary purpose for which herbicides are used is implied by law.

111. OpenSky, when sold to Plaintiffs and all times thereafter, was not in a
merchantable condition and is not fit for the ordinary purpose for use as a herbicide
as described in the Specimen Label.

112. Defendants have been provided multiple notices of the problem and
have breached their warranties. Additional opportunities to cure would be
unnecessary and would be futile here as Plaintiffs have already suffered financial

harm.

COMPLAINT—PAGE 16
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 17 of 22

113. Asa direct and proximate result of Defendants’ breach of the implied

warranty of merchantability and fitness, Plaintiffs were damaged.
PRAYER FOR RELIEF

WHEREFORE, Plaintiffs prays for judgment against the Defendants,
jointly and severally or individually as the law may allow, as follows:

A. That the Court award compensatory, consequential, and general damages

in an amount to be proved at trial:

B. That the Court award pre and post judgment interest as allowed by law;

C. That the Court award reimbursement of Plaintiffs’ costs of action; and

D. For such additional relief as this Court deems warranted under the

circumstances.

DEMAND FOR JURY TRIAL
Plaintiffs demand a trial by jury on all issues presented in this Complaint

that are so triable.
Dated this Ao day of February, 2021.

WORDEN THANE P.C.
Attorneys for Plaintiffs

IN.

Reid Perkins

COMPLAINT—PAGE 17
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 18 of 22

Specimen Label

 

Urb) ai

 

 

HERBICIDE

®™ Trademark of The Dow Chemical Company (“Dow”) or an affiliated
company of Dow

For postemergent control of annual grass and broadleaf
weeds in spring wheat (including durum), winter wheat, and

triticale.

| Group 4

Active Ingredient:
fluroxypyr 1-methylheptyl ester: ((4-amino-3,5-
dichloro-6-fluora-2-pyridinyljoxy}acetic acid,

1-methylheptyl ester .. setveesacseveneeseereersseesee 1BGT%
pyroxsulam: N-(5, 7-dimethoxy[t, 2, ‘ltriazolo
[1,5-a]pyrimidin-2-yl)-2-methoxy-
4-(trifluoromethyl-3-pyridinesulfonamide........cscc.cccccerceees 1.28%
Other Ingredients wee 82.41%
Total... on «. 100.0%

 

Contains petroleum distillates
Acid Equivalents:
fluroxypyr: ((4-amino-3,5-dichloro-6-flucro-2-pyridinyl}oxy)
acetic acid - 11.3% (0.95 Ib/gal)
Contains 0.95 Ib fluroxypyr acid equivatent per gallon, and 0.107 Ib
pyroxsulam per gallon. _

 

Precautionary Statements

Hazards to Humans and Domestic Animals
EPA Reg. No. 62719-721

CAUTION

Contains Petroleum Distillates. * Causes moderate eye irritation.
* Avoid contact with eyes or clothing « Wear protective eyewear.
Prelonged or frequently repeated skin contact may cause allergic
reactions in some individuals.

Personal Protective Equipment (PPE)

Applicators and other handlers must wear:

e Protective eyewear

* Long-sleeved shirt and long pants

« Shoes plus socks

« Chemical-resistant gloves made of Barrier Laminate, Butyl rubber >
14 mils, Nitrite Rubber > 14 mils, Neoprene Rubber > 14 mils, Polyvinyl
Chloride (PVC) > 14 mils, or Viton > 14 mils.

Follow manufacturer's instructions for cleaning/maintaining PPE. If no
such instructions for washables, use detergent and hot water, Keep and
wash PPE separately from other laundry.

Engineering Controls
When handlers use closed systems, enclosed cabs, or aircraft in a manner
that meets the requirements listed in the Worker Protection Standard
{WPS} for agricultural pesticides [40 CFR 170.240(d)(4-6)], the handler
PPE requirements may be reduced or modified as specitied in the WPS.

 

 

User Safety Recommendations

Users should:

« Wash hands thoroughly after handling and before eating, drinking,
chewing gum, using tobacco, or using the toilet.

* Remove clothing immediately if pesticide gets inside. Then wash
thoroughly and put on clean clothing.

e Users should remove PPE immediately after handling this product.
Wash the outside of the gloves before removing. As soon as possible,
wash thoroughly and change into clean clothing.

 

 

FIRST AID

 

It in eyes Hold eye open and rinse slowly and gently with
water for 15-20 minutes. Remove contact lenses,
if present, after the first § minutes, then continue
rinsing eye. Call a poison centro center or doctor

for treatment advice.

 

If on skin Take off contaminated clothing. Rinse skin immediately
with plenty of water for 15-20 minutes. Call a poison

control center or doctor for treatment advice.

 

lf swallowed | Call a poison control center or doctor immediately for
treatment advice. Have person sip a glass of water if
able to swallow. Do not induce vomiting unless told
to by a poison control center or doctor. Do not give

anything by mouth to an unconscious person.
HOT LINE NUMBER

 

 

 

Note to physician: May pose an aspiration pneumonia hazard. May
contain petroleum distillates. Vomiting may cause aspiration pneumonia,
Have the product container or label with you when calling a poison
control center or doctor, or going for treatment. You may also contact
1-800-992-5994 for emergency medical treatment information.

 

 

 

Environmenta! Hazards
This product is toxic to fish. Do not apply directly to water, to areas
where surface water is present or to intertidal areas below the mean
high water mark. Do not contaminate water when cleaning equipment
or disposing of equipment washwaters. Toxic to aquatic organisms and
non-target terrestrial plants. This product may contaminate surface water
due to runoff of rainwater. This is especially true for poorly draining soils
and soils with shallaw ground water. This product is classified as having
high potential for runoff for several days after application. A level, well-
maintained vegetative buffer strip between areas to which this product
is applied and surface water features such as ponds, streams, and
springs will reduce the potential for contamination of water from runoff of
rainwater. Runoff of this product will be reduced by avoiding applications
when rainfall is forecasted to occur within 48 hours.

 

Directions for Use

 

It is a violation of Federal! law to use this product in a manner inconsistent
with its labeling.
Read all Directions for Use carefully before applying.

Do not apply this product in a way that will contact workers or other
persons, either directly or through drift. Only protected handlers may be
in the area during application. For any requirements specific to your state
or tribe, consult the agency responsible for pesticide regulation.

 

Agricultural Use Requirements
Use this product anly in accordance with its labeling and with the
Worker Protection Standard, 40 CFR Part 170. This standard contains
requirements for the protection of agricultural warkers on farms,
forests, nurseries, and greenhouses, and handlers of agricultural
pesticides. It contains requirements for training, decontamination,
notification, and emergency assistance. It also contains specific
instructions and exceptions pertaining to the statements on the
label about personal protective equipment, restricted-entry interval,
and notification to workers (as applicable). The requirements in this
box apply to uses of this product that are covered by the Worker
Protection Standard.

Do not enter or allow worker entry into treated areas during the
restricted entry interval (REI) of 24 hours.

For early entry into treated areas that is permitted under the Worker
Protection Standard and that involves contact with anything that has
been treated, such as plants, soil, or water, wear:
* Coveralls

Chemical resistant gloves made of any waterproof material

 

e
* Shogs plus socks
* Protective eyewear

 

EXHIBIT

 

 
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 19 of 22

 

Storage and Disposal
Do not contaminate water, food, or feed by storage or disposal.
Pesticide Storage: Store in original container only.
Pesticide Disposal: Wastes resulting from the use of this product
must be disposed of on site according to label use directions or at an
approved waste disposal facility.

Nonrefillable containers 5 gallans or less:

Container Handling: Nonrefillable container. Do not reuse or refill this
container. Offer for recycling if available or puncture and dispose of in

a sanitary [andfill, or by incineration, or by other procedures allowed by
state and local authorities.

Triple rinse or pressure rinse container (or equivalent) promptly after
emptying. Triple rinse as follows: Empty the remaining contents

into application equipment or a mix tank and drain for 10 seconds

after the flow begins to drip. Fill the container 1/4 full with water and
recap. Shake for 10 seconds. Pour rinsate into application equipment
or a mix tank or store rinsate for later use or disposal. Drain for 10
seconds after the flow begins to drip. Repeat this procedure two more
times. Pressure rinse as follows: Empty the remaining contents

into application equipment or a mix tank and continue to drain for

1G seconds after the flaw begins to drip. Hold container upside down
over application equipment or mix tank or collect rinsate for later use or
disposal. Insert pressure rinsing nozzle in the side of the container, and
rinse at about 40 psi for at least 30 seconds. Drain for 10 seconds after
the flow begins to drip.

Nonrefillable containers larger than 5 gallons:

Container Handling: Nonrefillable container. Do not reuse or refill this
container. Offer for recycling if available or puncture and dispose of in

a sanitary landiill, or by incineration, or by other procedures allowed by
state and local authorities.

Triple rinse or pressure rinse container (or equivalent) promptly after
emptying. Triple rinse as follows: Empty the remaining contents into
application equipment or a mix tank. Fill the container 1/4 full with water.
Replace and tighten closures. Tip container on its side and roll it back
and forth, ensuring at least one complete revolution, for 30 seconds.
Stand the container on its end and tip it back and forth several times.
Turn the container over onto its other end and tip it back and forth
several times. Empty the rinsate into application equipment or a mix
tank or store rinsate for later use or disposal. Repeat this procedure two
more times. Pressure rinse as follows: Empty the remaining contents
into application equipment or a mix tank and continue to drain for 10
seconds after the flow begins to drip. Hold container upside down

over application equipment or mix tank or collect rinsate for later use or
disposal. Insert pressure rinsing nozzle in the side of the container, and
rinse at about 40 psi for at least 30 seconds. Drain for 10 seconds after
the flow begins to drip.

Refillable containers larger than 5 gallons:

Container Handling: Refillable container. Refill this container with
pesticide only. Do not reuse this container for any other purpose.
Cleaning the container before fina! disposal is the responsibility of
the person disposing of the container, Cleaning before refilling is the
responsibility of the refiller. To clean the container before final disposal,
empty the remaining contents from this container into application
equipment or mix tank. Fill the container about 10% full with water.
Agitate vigorously or recirculate water with the pump for two minutes.
Pour or pump rinsate into application equipment or rinsate collection
system. Repeat this rinsing procedure two more times.

 

 

 

Product Information

Use OpenSky” herbicide as a postemergence herbicide for the control
of annual grass and annual or perennial broadleaf weeds in spring wheat
{including durum), winter wheat, and triticale.

OpenSky rapidly stops growth of susceptible weeds. However, typical
symptoms (discoloration) of controlled or suppressed weeds may not be
noticeable for 1 to 2 weeks after application, depending upon growing
conditions and weed susceptibility. Degree of control and duration of
effect are dependent upon weed sensitivity, weed size, crop competition,
growing conditions at and following treatment, and spray coverage.

Use Restrictions

¢ Chemigation: Do not apply this product through any type of
irrigation system.

* Do not apply OpenSky directly to, or otherwise permit it to come
into direct contact with, susceptible crops or desirable plants
including alfalfa, barley, canola, beans, cotton, flowers, grapes,
lettuce, lentils, mustard, oats, peas, potatoes, radishes, soybeans,
sugar beets, sunflowers, tobacco, tomatoes, vegetables, or other
desirable broadleaf crops or ornamental plants. Do not permit
spray mists containing OpenSky to drift onto such plants.

* Co not apply to crops underseeded with legumes.

* Do not contaminate irrigation ditches or water used for domestic
purposes.

* Plant-back Restriction: If replanting is required, plant only those
crops listed on this label within 120 days following application.

Spray Drift Management

Avoiding spray drift at the application site is the responsibility of the
applicator. A variety of factors can influence pesticide drift, such as
weather conditions (e.g., wind direction, wind speed, temperature, relative
humidity}, method of application (e.g., ground, aerial), and application
equipment (e.g., airblast, chemigation}. The interaction of application
equipment, weather at the time of application, and characteristics of the
pesticide itself determine the potential for spray drift. The applicator

and the grower are responsible for considering all these factors when
making decisions. Ultimately, the applicator must evaluate all facters at
the time of application, and make appropriate adjustments when applying
this product to avoid off target movement or delay application until the
pesticide can be applied safely. Moreover, the applicator is responsible
for avoiding spray drift for individual pesticide applications.

Other State and Local Requirements

Applicators must fallow all state and local pesticide drift requirements
regarding application herbicides. Where states have more stringent
regulations, those regulations must be followed.

Controlling Droptet Size

Pressure: Use the lower spray pressures specified for the nozzle. Higher
pressure reduces droplet size and does not improve canopy penetration.
When higher flow rates are needed, use higher flow rate nozzles instead
of increasing pressure.

Number of Nozzles: Use the minimum number of nozzles that provide
uniform coverage.

Nozzle Type: Use a nozzle type that is designed for the intended
application. With most nozzle types, narrower spray angles produce
larger droplets. Gonsider using low-drift nozzles.

Wind: Drift potential is lowest bebween wind speeds of 2-10 mph. However,
many factors, including droplet size and equipment type determine drift
potential at any given speed. Application should be avoided below 2 mph
due to variable wind direction and high inversion potential. Note: Local
terrain can influence wind patterns. Every applicator should be familiar with
local wind patterns and how they affect drift.

Temperature and Humidity: When making applications in low relative
humidity, set up equipment to produce larger droplets to compensate
for evaporation. Droplet evaporation is most severe when conditions are
both hot and dry.

Temperature inversions: Do not apply under conditions of a low level air
temperature inversion. Temperature inversions restrict vertical air mixing,
which causes small-suspended droplets to remain in a concentrated cloud.
This cloud can move in unpredictable directions due to the light variable
winds common during inversions. A temperature inversion is characterized
by increasing temperature with altitude and commonly develops at night
when there is limited cloud cover and calm conditions. They begin to

form as the sun sets and often continue into the moming. Presence of a
temperature inversion is indicated by ground fog; however, if ground fog is
not present, a temperature inversion can also be indicated by movement of
smoke from a ground or an aircraft smoke generator. Smoke that forms a
layer and moves laterally ina connected cloud (under low wind conditions}
is an indication of inversion conditions, while smoke that moves upward
and dissipates rapidly is an indication of good vertical air mixing.

Sensitive Areas: The pesticide should only be applied when the potential
for drift to adjacent sensitive areas (e.g., residential areas, bodies of water,
known habitat for threatened or endangered species, non-target crops) is

minimal (e.g., when wind is blowing away from the sensitive areas).

Equipment

All aerial and ground application equipment must be properly maintained
and calibrated using appropriate carriers or surrogates. Refer to the spray
equipment manufacturer's directions for detailed information on nozzle
types, arrangement, spacing, and operating height and pressure. Operate
equipment at spray pressures no greater than is necessary to produce a
uniform spray pattern. Operate the spray boom no higher than is necessary
to produce a uniformly averapping pattern between spray nozzles.

Ground Applications:

Volume: Apply this product in a total spray volume of 10 or more gallons
per acre using spray equipment designed to produce large-droplet, low
pressure sprays. Spot treatments should be applied only with a calibrated
boom to prevent over application.

Restriction:
* Do not apply with hollow cons-type insecticide nozzles or other
nozzles that produce a fine-droplet spray.

Specimen Label Revised 11-13-17
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 20 of 22

Additional requirements for Aerial Applications:

Volume: Apply this product in a total spray volume of 5 gallons or more
per acre.

Boom Length: For some use patterns, reducing the effective boom length
to less than 75% of the wingspan or 80% of rotor width may further
reduce drift without reducing swath width.

Nozzle Orientation: Orienting nozzles so that the spray is released
backwards, parallel to the airstream will produce larger droplets than other
orientations. Significant deflection from the horizontal will reduce droplet
size and increase drift potential.

Application: Applications should not be made at a height greater than
10 feet above the top of the largest plants unless a greater height is
required for aircraft safety. Making applications at the lowest height that
is safe reduces exposure of droplets to evaporation and wind.

Swath Adjustment: When applications are made with a crosswind, the
swath will be displaced downwind. Therefore, on the up and downwind
edges of the field, the applicator must compensate for this displacement
by adjusting the path of the aircraft upwind. Swath adjustment distance
should increase, with increasing drift potential (higher wind, smaller
drops, etc.).

Crop Rotation Intervals
The following rotational crops may be planted at the indicated interval
following application of OpanSky.

Grop Rotation Intervals for All States Except Idaho, Oregon, and
Washington
Superseripted numbers refer to Crop Specific Rotation Information.

 

 

 

 

 

 

 

 

Rotation Interval
Crap (Months)!
wheat, triticale 1
barley, field corn, grasses, millet, oats,
popcorn, seed corn, sweet corn, grain 9
sorghum
alfalta, camelina, canola, chickpea, cotton,
soybean, dry bean, pea (dry and succulent), 9
flax, fentil, mustard, potato, safflower, sugar
beet, sunflower
other crops not listed 12

 

Crop Specific Rotation Information
‘Minimum number of months that must elapse before planting other
crops after application of OpenSky

Crop Rotation Intervals for Idaho, Oregon, and Washington
Superscripted numbers refer to Crop Specific Rotation Information.

 

 

 

 

 

 

 

 

Rotation Interval (Months)'

Soil pH >6 and Soil pH <6 or

Crop Rainfall >16 Rainfall <16
Inches Inches

wheat, triticale 1 1
alfalfa? 4 10
barley, field corn, grasses, millet,
oats, popcorn, seed corn, sweet 10 10
corn, grain sorghum
camelina, canola, cotton, dry
bean, flax, mustard, pea (dry and 40 1D
succulent), peanut, safflower,
soybean, sugar beet, sunflower
chickpea’, lentil®, and potato? 10 18
other crops not listed 12 18

 

 

 

 

 

Crop Specific Rotation Information:

1 Minimum number cf months that must elapse before planting other
crops after application of OpenSky

2 Alfalfa for forage may be planted 4 months after application if the soil
BH is uniformly 6 or greater AND total rainfall (including irrigation} during
the interval is greater than 10 inches. If the soil pH is less than 6 OR
total rainfall (including irrigation) is less than 10 inches, then the rotation
interval is 10 months.

3 Chickpea, lentil, and potate may be planted 10 months after application
if the soil pH is uniformly 6 or greater AND total rainfall (including
irrigation) during the interval is greater than 16 inches. f the soil pH is
less than 6 OR total rainfall (including irrigation) is less than 16 inches,
then the rotation interval is 18 months.

Note: OpenSky is degraded primarily by microbial activity and break
down more rapidly under favorable soil moisture and temperature
conditions. Correspondingly, the rate of degradation may be slower
under extreme conditions of drought or cold temperatures. When soil
moisture conditions are abnormally dry during the interval between an
application of OpenSky and planting the next crop, conduct a field
bio-assay by planting test strips of the desired rotational crop. Monitor
the test strips during germination and emergence for any abnormal
growth to determine if the rotational crop can be grown successfully.

Mixing Directions
OpenSky — Alone
1. Fill clean spray tank with 1/2 of the total amount of water and

begin agitation. (lf using a liquid nitrogen fertilizer solution in place
of water, see Directions for Use section for additional details.)

. Add a water conditioning agent if needed.

. Add the required amount of OpenSky,

. Add the required amount of adjuvant (refer to Surfactants and
Adjuvants section).

. Continue agitation while filling the spray tank to the required volume.

. To ensure a uniform spray mixture, continuous agitation is required
during application. If product is allowed to settle, thoroughly
agitate to resuspend the mixture before spraying. Apply mixture
immediately after it is prepared.

OpenSky — Tank Mix

If a broader spectrum of weed control is needed, OpenSky may be tank
mixed with labeled rates of other pesticides provided: (1) the tank mix
product is labeled for the timing and method of application for the use site
to be treated; and (2) tank mixing is not prohibited by the label of the tank
mix product.

Add a spray-quality ammonium sulfate fertilizer (@1-0-0-24 at

1.5 to 3.0 pounds per acre) or appropriate water conditioning agent to
improve compatibility with EC formulation products. When tank mixing
with Headline® SC Fungicide, Priaxor® Xemium® Brand Fungicide, or
Quilt® Fungicide, add ammonium sulfate or water conditioning agent plus
a non-ionic surfactant at 0.5% v/v.

[tis the pesticide user’s responsibility to ensure that all products in the
listed mixtures are registered for the intended use. Users must follow the
most restrictive directions for use and precautionary statements of each
product in the tank mixture.

Tank Mixing Restrictions:

* Do not mix with products containing dicamba or amine formulations of
2,4-D or MCPA as these products may reduce grass control provided
by OpenSky.

« Do not tank mix with organophosphate insecticides as these mixtures
may result in unacceptable crop injury.

* Do not exceed specified application rates for respective products or
maximum allowable application rates for any active ingredient in the
tank mix.

Tank Mix Compatibility Testing: Aiways perform a jar test prior to tank
mixing to ensure compatibility of OpenSky and other pesticides and

spray adjuvants. Use a clear glass quart jar with lid and mix the tank

mix ingredients in their relative proportions. Invert the jar containing

the mixture several times and observe the mixture for approximately

30 minutes. If the mixture balls-up or forms flakes, sludges, jels, oily

films or layers, or other precipitates, it is not compatible and the tank mix
combination should not be used. Follow manufacturers’ recommendations
for Personal Protective Equipment during the testing.

Continuous agitation during mixing, filling, and throughout application
is required for all tank mixes. Sparger pipe agitators generally provide
effective agitation in spray tanks. To prevent foaming in the spray tank,
avoid stirring or splashing air into the spray mixture.

Mixing Order for Tank Mixes:

1. Fill clean spray tank to 1/2 to 3/4 of the total spray volume required
with water and begin agitation. (If using a liquid nitrogen fertilizer
solution in place of water, see Directions for Use section for
additional details.)

2. Add a water conditioning agent if needed.

3. Add different formulation types in the following order while
maintaining agitation: (1) dry flowables; (2) wettable powders;

(3) OpenSky; (4) aqueous suspensions, flowables, and liquids;
(5) emulsifiable concentrates; (6} solutions; and (7} adjuvants, Allow
time for complete mixing and dispersion after each addition.

4, Finish filling the spray tank. Maintain continuous agitation during
mixing and throughout application. If product is allowed to settle,
thoroughly agitate to resuspend the mixture before spraying. Apply
mixture immediately after it is prepared.

If application or agitation must be stopped before the spray tank is
empty, the materials may settle to the bottom. Settled materials must
be resuspended before spraying is resumed, A sparger agitator is

aa Oh

Specimen Label Revised 11-13-17
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 21 of 22

particularly useful for this purpose. Settled material may be more difficult
to resuspend than when originally mixed.

Clean-Out Procedures for Spray Equipment
1. Completely drain the spray system, including pump, lines, and

spray boom.

2. Fill the spray tank with clean water to at least 10% of the total tank
volume and circulate the solution through the entire system so that
all internal surfaces are contacted for at least 15 minutes to complete
the first rinse of the application equipment. Spray the solution out of
the spray tank through the boom.

3. Completely drain the spray system, including lines and spray boom;
remove and clean filters and strainers.

4. During the second rinse, fill the container half full with clean water
and then add a commercial tank cleaner at the manufacturer's
recommended rates. Circulate the cleaning solution through the
entire system for at least 20 minutes. Let the solution stand for
several hours. Again circulate and flush the solution through the

lines and boom.

5. Completely drain and flush the spray system, including lines and

spray boom.

6. Fill the container with clean water to at least 10% of the total tank
volume and circulate the solution through the entire system so that
all internal surfaces are contacted for at least 15 minutes to complete
the third rinse of the application equipment. Spray the solution out of
the spray tank through the boom.

Note: Rinsate may be disposed of on site according to label use
directions or at an approved waste disposal facility.

Weeds Controlled (C) or Suppressed (S}

Best results are obtained when grass weeds are treated at the 2-leaf

to 2-tiller stage of growth and before broadleaf weeds are larger than

2 inches tall or 2 inches in diameter. Best control is achieved when
applications are made to actively growing weeds. Control may be
reduced when weeds are exposed to drought or extreme temperatures.
Except where noted for weeds controlled by fluroxypyr, OpenSky will not
contral known ALS (Group 2) resistant biotypes of labeled weeds.

Grass Weeds

barley, foxtail
barnyardgrass
blackgrass
bluegrass, bulbous
brome, downy
brome, Japanese
brome, ripgut
canarygrass, hood
canarygrass, littleseed
cheat

chess, hairy

corn, volunteer
darnel, Persian®
fescue, rattail
foxtail, green
foxtail, yellow®
oat, wild
quackgrass
rescuegrass
ryearass, Italian
windgrass

Broadleaf Weeds

bedstraw, catchweed (cleavers)
buckwheat, wild
canola, volunteer (wild turnip}?
chamomile, mayweed
chickweed, common
chickweed, mouseear
falseflax, smaliseed'
flixweed?
romwell, corn
empnettle, common
henbit
kochia?
lambsquarters, common4
mallow, common
mustard, black
mustard, blue!
mustard, tumble"
mustard, wild
mustard, wormseed!
pennycress, field’
pigweed, redroot

Scientific Name.

Hordeum jubatum
Echinoctoa crus-galli
Alopecurus myosuroides
Poa bulbosa
Bromus tectorum
Bromus japonicus
Bromus diandrus
Phalaris paradoxa
Phaiaris minar
Bromus secalinus
Bromus commutatus
Zea mays

Lolium persicum
Vuipia myuros
Setaria viridis
Setaria pumila
Avena fatua

Elymus repens
Bromus catharticus
Lolium perenne
Apera spica-venti

Galium aparine
Polygonum convolvulus
Rapisirum rugosum
Anthemis cotula
Steltaria media
Cerastium fontanum
Camelina microcarpa
Descurainia sophia
Buglosscides arvensis
Galeopsis tetrahit
Lamium amplexicaule
Kochia scoparia
Chenopodium album
Maiva neglecta
Brassica nigra
Chorispora tenella
Sisymorium altissimum
Sinapis arvensis
Erysimum cheiranthoides
Thiaspi arvense
Amaranthus retroflexus

Spring
Application .

OOM OOMMNOOOOMMOOWMOOOw

leleleilsleleleleisielielelelelelelielels)

Spring

GOMMON NAME. nsigecomnn EMC Name.................Appligation
Broadleaf Weeds (cont.}

Prickly lettuce Lactuca serriola Cc
shepherds-purse! Capsella bursa-pastoris CG
smartweed, annual Polygonum sp. C
speedwell, field Veronica agrestis CG
speedwell, ivyleat Veronica hederifolia Gc
sunflower, common Helianthus annuus G
tansymustard, pinnate’ Desecurainia pinnata CG
thistle, Russian* Salsola tragus G
violet, field Viola arvensis Cc
wallflower, bushy" Erysimum repandum G

‘Control may be reduced when application is made after bolting.

2 Including herbicide-tolerant canola varieties except Clearfield
(midazolinone-tolerant) canola

3 Including ALS herbicide-tolerant biotypes

4Less than 2 inches tall. For control of lambsquarters over 2 inches tall,
tank mix with 0.25 Ib ae per acre of MCPA or 2,4-D, For contro! of Russian
thistle over 2 inches tall, tank mix with 0.25 Ib ae per acre of 2,4-D.

5 One to fourleaf stage of growth.

Resistance Management

Pyroxsulam is an ALS mede of action (Group 2) herbicide. Fluroxypyr is
growth regulator (Group 4) herbicide. Any weed population may contain
or develop plants naturally resistant to this product and other ALS
herbicides. ALS resistant biotypes may dominate the weed population if
these herbicides are used repeatedly in the same field. Except for weeds
controlled by fluroxypyr, QpenSky will not control known ALS (Group 2)
resistant biotypes of labeled weeds. Other resistance mechanisms that
are not linked to site of action, but specific for individual chemicals,

such as enhanced metabolism, may also exist. Appropriate resistance
management strategies should be followed.

To delay herbicide resistance:

* For best resistance management stewardship, do not use move than
once per season.

* Where possible, rotate the use of OpenSky or other ALS herbicides with
different herbicide groups that control the same weeds in a field. _

* Use tank mixtures with herbicides from different groups when such use
is permitted.

* Herbicide use should be based on an IPM program that includes
scouting, historical information related to herbicide use and crop
rotation, and considers tillage {or other mechanical}, cultural, biological
and other chemical control practices.

* Monitor treated weed populations for resistance development.

¢ Prevent movement of resistant weed seeds to other fields by cleaning
harvesting and tillage equipment and planting clean seed.

* Contact your local extension specialist or certified crop advisers for any
additional pesticide resistance management and/or integrated weed
management requirements for specific crops and weed biotypes.

Directions for Use

Application Timing

Apply OpenSky postemergence to the main flush of actively growing
weeds according to the target weed stage shown in the above Weeds
Controlled or Suppressed table. Extreme growing conditions such as
drought, temperatures near or below freezing prior to, at, or following
time of application may reduce weed control and increase the risk of crop
injury at all stages of growth.

Warm, moist growing conditions promote active weed growth and
enhance the activity of OpenSky by allowing maximum foliar uptake and
contact activity. Weeds hardened off by cald weather or drought stress
may not be adequately controlled or suppressed and re-growth may
occur. For best results, ensure thorough spray coverage of target weeds.

If foliage is wet at the time of application, control may be decreased.
Applications of OpenSky are rainfast within 4 hours after application.
Spray Coverage

Use sufficient spray volume to provide thorough coverage and a uniform
spray pattern. Do not broadcast apply in less than 5 gallons of total spray
volume per acre. For best results and to minimize spray drift, apply in

a spray volume of 10 gallons or more per acre. As vegetative canopy
and weed density increase, increase spray volume to obtain equivalent
weed control. Use only nozzle types and spray equipment designed for
herbicide application. To reduce spray drift, follow precautions under
Spray Drift Management.

Surfactants and Adjuvants
When OpenSky is applied alone, use one of the following surfactants
or adjuvants:
* Non-ionic surfactant with at least 80% active ingredient at 0.25% to
0.50% v/v (1 to 2 quarts per 100 gallons of spray solution); for best results
under dry or low humidity environments, use a rate of 0.50% v/v. Addition

Specimen Label Revised 11-1 3-17
Case 4:21-cv-00051-BMM-JTJ Document 6 Filed 05/24/21 Page 22 of 22

of spray quality urea ammonium nitrogen fertilizer (28-0-0 to 32-0-0 at 1 to
2 quarts per acre} or ammonium sulfate fertilizer (21-0-0-24 at 1.5 to 3 lb
per acre) may be added with non-fonic surfactant to enhance control.

When applying in tank mixture with EC formulated products at rates
up to a total of 6 fluid ounces of EC product per acre, include a
non-ionic surfactant at 0.25% to 0.50% v/v. If total EC product rates
per acre exceed 6 fluid ounces per acre, include a non-ionic surfactant
up to 0.25% wiv

Restrictions:

« Do not use additives that lower the spray solution below a pH of 6.0,

« Do not apply to crops suffering from drought, water-logged soils,
hutrient deficiency, or exposure to frost or other agronomic factors
affecting plant growth.

* Do not use on wheat or triticale varieties that are sensitive to
ALS herbicides.

Spring Wheat (including Durum)

Apply 1 pint of OpenSky per acre in the spring to actively growing spring
wheat (including durum) from the 3-leaf up to before flag leaf emergence
stage (Zadoks scale 37) according to the application timings shown in
the table entitled Weeds Controlled (C} or Suppressed {8}. Treat after
the majority of weeds have emerged. Best results are obtained when
application is made to weeds that are actively growing.

Crop Specific Use Restrictions:

« Do not use if cereal crap is underseeded with a legume.

¢ Do not apply GpenSky to spring wheat in spray solutions containing
UAN at rates greater than 2 quarts per acre, AMS at rates greater than
3 pounds per acre, or equivalent rates of other suitable fertilizers.

Winter Wheat and Triticale

Apply 1 to 1.25 pints of OpenSky per acre in the spring to actively growing
winter wheat or triticale from the 3-leaf up to before flag leaf emergence
stage adoks scale 37) according to the application timings shown in

the table entitled Weeds Contralled (C) or Suppressed (S}. Use the higher
rate for more difficult to control weeds such as downy brome. Treat after
the majority of weeds have emerged. Best results are obtained when
application is made to weeds that are actively growing.

Crop Specific Use Restriction:
* Do not use if cereal crop is underseeded with a legume.

Application in Fluid Fertilizer {for Winter Wheat Only}

OpenSky may be applied to winter wheat in spray solutions containing up
to 50% liquid nitrogen fertilizer with actual nitrogen content not exceeding
30 Ibs per acre. Temporary crop injury may result when liquid nitrogen
fertilizer is used as the spray carrier. High application rates of liquid
nitrogen fertilizer applied to plant foliage may cause leaf burn, yellowing or
reduced growth of the crop, When liquid nitrogen fertilizer rates exceed

2 quarts of UAN/acre or other product equivalent rate, use a non-ionic
surfactant at a maximum of 0.25% v/v.

Occasionally, slight yellowing or height reduction may be observed in the
treated cereal crop. These transient symptoms disappear within 14 days
with no reduction to yteld. Do not apply to crops suffering from drought,
water-logged soils, nutrient deficiency, or exposure to frost or other
agronemic factors affecting plant growth. Do not use on wheat or triticale
varieties that are sensitive to ALS herbicides.

An independent liquid ammonium nitrogen fertilizer application made
within 7 days before or after an application of OpenSky may result

in transient Jeaf burn or stunting. Do not make a liquid fertilizer
application during this period unless the risk of crop response is
acceptable.

Tank Mixtures: OpenSky may be applied in tank mix combination with
labeled rates of other products registered for postemergence application
in spring and winter wheat or triticale. See Tank Mixing Restrictions under
Mixing Directions. It is the pesticide user's responsibility to ensure that all
products in the listed mixtures are registered for the intended use. Users
must follow the most restrictive directions for use and precautionary
statements of each product in the tank mixture.

Crop Specific Use Restrictions:

* Preharvest Interva!: Do not apply within 60 days of harvest.

* Donat apply more than 1.25 pints of OpenSky per acre per
growing Season.

¢ Do not allow livestock to graze the treated crop within 7 days following
application.

« Do not cut the treated crop for hay within 28 days following application.

e Donot apply a product containing organophosphates for five days
before or five days after an application of QpenSky.

 

Terms and Conditions of Use

[f terms of the following Warranty Disclaimer, Inherent Risks of Use and
Limitation of Remedies are not acceptable, return unopened package

at once to the seller for a full refund of purchase price paid. To the
extent permitted by law, otherwise, use by the buyer or any other user
constitutes acceptance of the terms under Warranty Disclaimer, Inherent
Risks of Use and Limitation of Remedies.

 

 

Warranty Disclaimer

Dow AgroSciences warrants that this product conforms to the chemical
description on the label and is reasonably fit for the purposes stated

on the Jabel when used in strict accordance with the directions, subject
to the inherent risks set forth below. TO THE EXTENT PERMITTED BY
LAW, Dow AgroSciences MAKES NO OTHER EXPRESS OR IMPLIED
WARRANTY OF MERGHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR ANY OTHER EXPRESS OR IMPLIED WARRANTY.

 

Inherent Risks of Use

It is impossible to eliminate all risks associated with use of this product.
Crop injury, lack of performance, or other unintended consequences
may result because of such factors as use of the product contrary ta
label instructions (including conditions noted on the label, such as
unfavorable temperatures, soil conditions, etc.), abnormal conditions
(such as excessive rainfall, drought, tornadoes, hurricanes), presence of
other materials, the manner of application, or other factors, all of which
are beyond the control of Dow AgroSciences or the seller. To the extent
permitted by law, all such risks shall be assumed by buyer.

 

 

Limitation of Remedies

To the extent permitted by law, the exclusive remedy for losses or
damages resulting from this product (including claims based on contract,
negligence, strict liability, or other legal theories), shall be limited to, at
Dow AgroSciences' election, one of the following:

1. Refund of purchase price paid by buyer or user for product bought, or
2. Replacement of amount of product used.

To the extent permitted by law, Dow AgroSciences shall not be liable for
losses or damages resulting from handling or use of this product unless
Dow AgroSciences is promptly notified of such loss or damage in writing.
To the extent permitted by law, in no case shall Dow AgroSciences be
liable for consequential or incidental damages or losses.

The terms of the Warranty Disclaimer, Inherent Risks of Use and Limitation
of Remedies cannot be varied by any written or verbal statements or
agreements. No employee or sales agent of Dow AgroSciences or the
seller is authorized to vary or exceed the terms of the Warranty Disclaimer
or Limitation of Remedies in any manner.

®T™Trademark of The Dow Chemical Company (“Dow”) or an affiliated
company of Dow

Produced for

Bow AgroSciences LLC

9330 Zionsville Road

Indianapolis, IN 46268

Label Code: DO2-430-001

Initial Publication

LOES Number: 010-02343

EPA accepted 11/01/17

 

Specimen Label Revised 11-13-17
